Gunby, J.
Where plaintiff, in an action of boundary, obtains an order for the survey, and a surve3' shows that the defendant is in possession of property belonging to plaintiff, the hitter cannot take possession until the suit is determined, as the survey does not have the effect of evicting either party from the land in their possession. C. C. 839, 852.
2. But if defendant pull up the stakes fixed by the surveyor, and attempt to obliterate the marks of the same, he may be enjoined, and the injunction cannot be released on bond. ■ To permit defendant to destroy a survey made by order of a court of competent jurisdiction, would make a farce of legal process, and effectually obstruct the course of justice.